NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



MICHAEL W. BOND,                              )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-1808
                                              )
LAUREN B. BOND,                               )
                                              )
              Appellee.                       )
                                              )

Opinion filed October 19, 2018.

Appeal from the Circuit Court for Lee
County; John S. Carlin, Judge.

Michael W. Bond, pro se.

Linda H. Fried of Fried & Fried, P.A., Fort
Myers, for Appellee.


PER CURIAM.


              Affirmed.



NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.